Name & Address:
DAVID T. RYAN (Cal. Bar No. 295785)
Assistant United States Attorney
Terrorism and Export Crimes Section
312 North Spring Street, 15th Floor
Los Angeles, CA 90012


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                CASE NUMBER:

                                                                            19-CR-313-SVW
                                          PLAINTIFF(S)
                 v.
MARK STEVEN DOMINGO,                                               NOTICE OF MANUAL FILING
                                                                         OR LODGING
                                        DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Government's In Camera, Ex Parte Motion Pursuant to Section 4 of the Classified Information Procedures Act
and Federal Rule of Criminal Procedure 16(d)(1); Declaration; Exhibits




Reason:
✔      Under Seal
✔      In Camera
       Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
       Per Court order dated:
✔      Other:
Filed with Court Information Security Officer




May 20, 2020                                               David Ryan
Date                                                       Attorney Name
                                                           UNITED STATES OF AMERICA
                                                           Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                           NOTICE OF MANUAL FILING OR LODGING
